 1
 2                                                            JS-6
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                               WESTERN DIVISION
11   FREDDY ANGEL TRUJILLO,              )   No. CV 17-07188-ODW (JDE)
                                         )
12                                       )
                       Petitioner,       )   JUDGMENT
13                                       )
                  v.                     )
                                         )
14   RAYMOND MADDEN, Warden,             )
                                         )
15                     Respondent.       )
                                         )
16
17
18         Pursuant to the Order Accepting Findings and Recommendation of the
19   United States Magistrate Judge,
20         IT IS ADJUDGED that the petition is denied and this action is
21   dismissed with prejudice.
22
23
     Dated: January 28, 2019
24
                                              ______________________________
25                                            OTIS D. WRIGHT, II
26                                            United States District Judge
27
28
